UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4020
THOMAS R. WASHINGTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                            (CR-01-80)

                      Submitted: June 13, 2002

                      Decided: June 21, 2002

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David O. Schles, STOWERS & ASSOCIATES, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Karen
B. George, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. WASHINGTON
                              OPINION

PER CURIAM:

  Thomas Washington was convicted pursuant to his guilty plea of
conspiracy to pass stolen Postal Service money orders, in violation of
18 U.S.C.A. § 371 (West 2000). He was sentenced to fourteen months
imprisonment. Washington appeals his sentence. We affirm.

   All of the money orders at issue in this case were taken from a post
office during a burglary. The loss attributed to Washington for sen-
tencing purposes included both the money orders he passed and
attempted to pass, and other money orders and valuables that were
stolen from the Postal Service during the burglary, and that were attri-
buted to Washington as relevant conduct. Washington contends that
the portion of loss computed on the basis of the relevant conduct was
erroneous because he denies all participation in the burglary. The
Government presented two witnesses who admitted to participation in
the burglary and testified that Washington twice broke into the post
office. The district court found the testimony to be credible and con-
sistent by a preponderance of the evidence. Factual findings of the
district court are binding unless clearly erroneous. United States v.
D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994). We conclude based on our
review of the record, that the district court did not clearly err.

   Washington also seeks a reduction in sentence for acceptance of
responsibility. Because the district court found Washington’s testi-
mony that he did not participate in the burglary of the post office to
not be credible, a reduction for acceptance of responsibility would
have been inappropriate. United States v. Nale, 101 F.3d 1000, 1005
(4th Cir. 1996).

   We affirm Washington’s sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                                                           AFFIRMED